Citation Nr: 9905544	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

The Board construes the issue to be:  Entitlement to an 
increased evaluation for service-connected residuals of 
frostbite of the hands, currently evaluated as 20 percent 
disabling, to include restoration of a 30 percent evaluation 
previously assigned.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1987.

By rating decision issued in October 1988, the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), granted service connection and assigned an analogous 
rating of 30 percent under Diagnostic Code 7122 for residuals 
of frostbite of the hands.  However, in February 1997, the RO 
proposed to reduce the veteran's evaluation to 10 percent 
based on VA examination earlier that month, which showed that 
the veteran's service-connected disability had decreased in 
severity.  The veteran expressed dissatisfaction with the 
reduction proposal, and was afforded another VA examination 
in September 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the October 1997 rating decision of the Atlanta 
VARO which, in pertinent part, reduced the veteran's 
disability evaluation to 20 percent based the findings of the 
September 1997 VA examination.  The RO explained that the 
condition would now be rated as analogous to Raynaud's 
disease under Diagnostic Code 7117, as this would provide the 
veteran with a higher evaluation.  The veteran filed a timely 
notice of disagreement (NOD), and was issued a statement of 
the case in November 1997.  The RO received his substantive 
appeal in December 1997, at which time the veteran requested 
a hearing before a Member of the Board at the local RO 
(Travel Board).  In February 1998, the veteran requested a 
hearing before the RO's Hearing Officer (HO) in lieu of his 
scheduled Travel Board Hearing.  Notwithstanding, the veteran 
failed to report for his scheduled June 1998 hearing before 
the local HO.

Initially, it is noted that the instant appeal was certified 
to the Board regarding the issue of an increased evaluation 
for the veteran's service-connected residuals of frostbite of 
the hands.  However, the United States Court of Veterans 
Appeals (Court) has stated that claims seeking to retain a 
certain disability rating, such as the veteran's claim here, 
are more aptly addressed as issues of reduction of 
evaluation.  See, e.g., Heerdt v. Derwinski, 1 Vet. App. 551 
(1991).  Accordingly, the Board has restyled the issue on 
appeal as entitlement to an increased evaluation for service-
connected residuals of frostbite of the hands, currently 
evaluated as 20 percent disabling, to include restoration of 
a 30 percent evaluation previously assigned.

A preliminary review of the record shows that the RO received 
the veteran's claim for increase on January 21, 1997.  On 
January 12, 1998, various amendments became effective as to 
sections of the VA Schedule for Rating Disabilities 
pertaining to The Cardiovascular System, to include 
Diagnostic Codes 7117 and 7122.  The Board also observes that 
further amendments to Diagnostic Code 7122 will became 
effective on August 13, 1998.  The Court has held that, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of the VA to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Because Congress has not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to undergo a new 
examination and have his 
service-connected disability reviewed under the most 
favorable of the applicable rating criteria.  Karnas, supra.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
residuals of frostbite of the hands, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should then schedule the 
veteran for a comprehensive medical 
evaluation by an appropriate VA 
specialist.  The veteran's claims folder 
should be made available to and 
independently reviewed by the specialist 
prior to examination of the veteran.  X- 
rays, laboratory tests, and/or other 
diagnostic studies, to include an 
appropriate Doppler Test, should be 
performed.  The specialist should then 
correlate the findings and render 
opinions as to:

	a. the current nature and extent of 
the veteran's service-connected frostbite 
of the hands; and

	b. state whether this condition, if 
disabling, is susceptible to improvement 
through appropriate treatment.

A complete rationale for any opinions 
expressed should be provided.  The 
examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report. If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim.  To this end, 
consideration should be given to any 
additional applicable laws and 
regulations, including the revised VA 
General Rating Formula for The 
Cardiovascular System (38 C.F.R. § 4.104, 
effective January 12, 1998, with further 
amendments to Diagnostic Code 7122, 
effective August 13, 1998).  If the 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the appealed issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 6 -


